Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 8 October 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     New port, October 8th 1780
                  
                  A Very severe storm has yesternight been agitating our ships and
                     our Tents. This day which proves a fine one, will allow us to repair all the
                     Little mischiefs that it can have occasioned. It is thought that the Ennemy has
                     suffered a great deal more in Gardner’s bay. I will wait for Your Excellency’s
                     orders to put the Troops in New port in Winter quarters, when the houses will
                     be ready, and I will send to Providence the Duke De Lauzun
                     with his Cavalry, it is impossible to find forage for it here this winter.
                     Their Lodgings are all prepared, and the Duke will be well received there. he
                     hath every thing necessary to be with the inhabitants in great friendship. I
                     beg of your Excellency to permit me to make all these Dispositions, and to give
                     your orders for that. I wait for your Excellency’s answer as to the Demand that
                     I am to make to my court, about the Artillery of Siege. I am with respect sir,
                     Your Excellency’s most obedient humble servant
                  
                                       
                            le cte de Rochambeau
                            
                        